Citation Nr: 1241653	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-27 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than August 8, 2007, for a grant of service connection for post-traumatic stress disorder (hereinafter referred to as "PTSD").  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  In December 2005 and January 2006, informal claims for service connection for PTSD were submitted by the Veteran's then representative on his behalf.  

2.  By way of a phone conversation with the RO on August 8, 2007, an informal claim for service connection for PTSD was received from the Veteran.  

3.  On February 23, 2006, and November 15, 2007, the RO sent the Veteran a VA Form 21-526, Veteran's Application for Compensation or Pension, and requested that he complete the application and return it to the RO. 

4.  On January 10, 2008, the RO received a completed VA Form 21-526 with respect to the issue of service connection for PTSD, which was more than one year after VA initially sent the Veteran a formal application in February 2006 but within one year of the November 2007 mailing of such application.   

5.  Prior to January 10, 2008, there was no formal application for compensation benefits submitted for service connection for PTSD.   

6.  There is no document of record which may be construed as an informal claim for service connection for PTSD for the period from February 23, 2007, to August 8, 2007. 



CONCLUSION OF LAW

The criteria for an effective date earlier than August 8, 2007, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in January and April 2008 letters, the Veteran was informed of the information and evidence necessary to grant the claim for entitlement to service connection for PTSD, to include as a result of personal trauma.  The Veteran was also advised in the April 2008 letter of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the aforementioned January 2008 letter provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  As this letter was sent prior to the December 2008 rating decision that gave rise to this appeal, the requirements the Court enumerated in Pelegrini have been satisfied. 

The Board would additionally note that the Veteran's claim on appeal arises from his disagreement with the effective date assigned following the grant of service connection for PTSD.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696(2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records and post-service VA and Social Security Administration records.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio, supra; Dingess, supra. 

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim adjudicated herein.   

The Veteran's attorney asserts that because the Veteran initially filed an informal claim for service connection for PTSD in May 2004, the proper effective date for the grant of service connection for this disability should be from May 2004.  At a minimum, he asserts that the effective date should be from January 2006 because the Veteran's representative submitted an informal claim for service connection for PTSD at that time and VA acknowledged the receipt of such a claim in February 2006.  

While the record does reflect an informal claim for service connection for PTSD dated in May 2004, this claim was not received at VA until December 2005.  (There is no date stamp on the May 2004 communication, but a VA Form 21-4138 filed in close proximity in the claims file to the May 2004 statement on behalf of the Veteran representing an informal claim for service connection for PTSD bears a stamp dated in December 2005 from the Providence RO.)  Another informal claim for service connection for PTSD was submitted on the Veteran's behalf by his representative in January 2006.  

Thereafter on February 23, 2006, the RO sent the Veteran a VA Form 21-526, Veteran's Application for Compensation or Pension, and requested that he complete the application and return it to the RO.  This letter specifically informed the Veteran that he could take up to a year to make sure the information requested was received.  It appears that there was no subsequent communication from the Veteran until August 7, 2007 (see Report of Contact dated August 7, 2007, memorializing a phone call with the Veteran).  It was indicated that in this phone call, the Veteran stated that he "would like some action done on [h]is claim and wonders why the claim was ended without a notice letter."  Following this phone call, the RO mailed the Veteran another VA Form 21-526 on November 15, 2007, and requested that he complete the application and return it to the RO.  On January 10, 2008, the RO received a completed VA Form 21-526 with respect to the issue of service connection for PTSD, which represents a formal claim with respect to that matter.  Service connection was ultimately granted for PTSD, effective from August 8, 2007, by the December 2008 rating decision which gave rise to this appeal.   

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Under 38 C.F.R. § 3.155(a), the Veteran, a representative of the Veteran, or a Member of Congress can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199(1992).  38 C.F.R. § 3.155(a) also provide that upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against entitlement to an effective date earlier than August 8, 2007, 
for the award of service connection for PTSD.  The reasons follow.

The facts in this case fall squarely into the provisions of 38 C.F.R. § 3.155(a).  The Veteran's representative submitted an informal claim for service connection for PTSD that, along with the Veteran's informal claim dated in May 2004, was received in December 2005.  In response to this informal claim, and another received in January 2006 on behalf of the Veteran by his representative, the RO sent the Veteran a VA Form 21-526 on February 23, 2006, and requested that he complete the form and return it.  However, the Veteran did not submit the formal application until January 10, 2008, which was more than one year after VA sent the Veteran the application.  Thus, the Veteran is not entitled to the effective date requested by the RO of either May 2004 [even if such a claim was received rather than, as in the instant case, dated, in May 2004] or January 2006 on the basis of receipt of an informal claim on either date.  See 38 C.F.R. § 3.155(a).  Here, as the January 2008 formal claim for service connection for PTSD was received within one year of the mailing of the formal application for this benefit on November 15, 2007, an effective date of August 8, 2007, could be, and ultimately was, assigned for service connection for PTSD on the basis of the phone call of this date that represented the date of receipt of an informal claim that triggered the necessity for the mailing of the formal claim in November 2007.  Id.  

The Board finds no basis to award an effective date earlier than August 8, 2007, for the grant of service for PTSD.  VA followed proper procedure and informed the Veteran in the February 2006 letter that he should complete the formal application.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (both stating that a formal claim must be submitted in order for benefits to be paid).  This letter also notified the Veteran that he had one year to return the application.  As this letter was not returned as undeliverable, and there is otherwise no clear evidence that the letter was not received, it must be presumed that the letter was properly delivered to the Veteran.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

The Board has carefully reviewed the record to determine whether there is any other communication or record dated after February 23, 2007, [or one year after the mailing of the initial formal claim] and prior to August 8, 2007, which may be interpreted as an informal claim for service connection for PTSD.  See Servello, supra [the Board must look at any communication that can be interpreted as a claim, formal or informal, for VA benefits].  An informal claim was not otherwise submitted during this period because no communication was ever filed after February 23, 2007, and prior to August 8, 2007 indicating the Veteran's intent to apply for service connection for PTSD.  An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" or "conjure up" issues that were not raised by the appellant, but to review issues reasonably raised by the substantive appeal).  These cases make it evident that medical records generally cannot be construed as constituting an informal claim for service connection.  They may be an informal claim for an increased disability rating or to reopen a compensation claim originally denied by reason of not being compensable in degree, but that is not the situation here.  See 38 C.F.R. § 3.157.  

In short, the evidence demonstrates that after February 23, 2007, and prior to August 8, 2007, the Veteran did not submit and informal claim for service connection for PTSD.  It has not been contended that the Veteran filed a claim during this period, and the Board has not identified any communication which could be reasonably interpreted as such.  In short, entitlement to an effective date earlier than August 8, 2007, for the grant of service connection for PTSD is not warranted.

The Veteran's representative has directed the Board's attention to a VA Form 20-8992 addressed to the Veteran and dated March 22, 2006.  This form letter informs the Veteran that VA has received his application for benefits and that VA was in the process of deciding whether additional evidence or information was needed.  The form letter advised the Veteran that if VA needed anything else, it would contact the Veteran and that there was no need to contact VA in the meantime.  It appears that the underlying argument is that this VA communication to the Veteran misled him into believing that he need not submit the formal VA claim which he had been furnished.  Although the representative has not articulated this argument as such, it appears to be one involving a theory of equitable estoppel.  However, (assuming solely for the sake of argument that the March 22, 2006, VA communication may have misled the Veteran), judicial determinations appear to have held that the fact that a claimant may have received erroneous advice from a government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet.App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 424 (1990).  Assignment of effective dates for awards of VA benefits are set governed by applicable laws and regulations.  


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


